Case 1:17-cv-02741-JLK-MEH Document 101 Filed 03/04/19 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:17-cv-02741-MSK-NYW

  MYRNA HARRIS,

  Individually and on behalf of all others
  similarly situated,

         Plaintiff,

  v.

  DAVITA HEALTHCARE PARTNERS, INC. and
  TOTAL RENAL CARE, INC.,

         Defendants.



                      DEFENDANTS’ UNOPPOSED MOTION TO VACATE
                            DISPOSITIVE MOTION DEADLINE


         Defendants, DaVita Healthcare Partners, Inc. and Total Renal Care, Inc., by counsel,

  respectfully request the Court vacate the current dispositive motion deadline and set a new

  dispositive motion deadline once the opt-in period for the collective action has closed. In support

  of this motion, Defendants state:

         1.      Pursuant to D.C. Colo. LCivR 7.1(a), the undersigned has conferred with Plaintiffs’

  counsel regarding this motion. Plaintiffs do not oppose the relief requested herein.

         2.      Plaintiff, Myrna Harris, commenced this action on November 16, 2017, on behalf

  of herself and all others similarly situated. [Dkt. 1].

         3.      On February 4, 2019, the Court conditionally granted Plaintiffs’ request for

  certification of a collective action and allowed notices to be sent to the putative collective

  members. [Dkt. 98]. Defendants have until March 6, 2019, to produce the last-known addresses
Case 1:17-cv-02741-JLK-MEH Document 101 Filed 03/04/19 USDC Colorado Page 2 of 4




  of a discrete set of teammates that worked under three specific supervisors. [Dkt. 98]. By April

  5, 2019, Plaintiffs must mail out notices. [Dkt. 98]. The Court also approved a ninety-day notice

  period for potential plaintiffs to opt-in, with a deadline of July 5, 2019. [Dkt. 98].

         4.      The dispositive motion deadline is currently set for March 18, 2019. [Dkt. 97].

         5.      Judicial economy would best be served by vacating the March 18, 2019, dispositive

  motion deadline until after discovery for the opt-in plaintiffs has been concluded. Further, this

  will allow for a cohesive dispositive motion schedule rather than the filing of multiple dispositive

  motions.

         6.      The parties filed a Joint Status Report on February 15, 2019, wherein they proposed

  filing an additional joint status report within ten days after the close of the opt-in period. [Dkt.

  99]. This report will, among other things, include a proposed discovery schedule and dispositive

  motion schedule.

         WHEREFORE, Defendants request that the Court vacate the dispositive motion deadline

  and wait to reschedule after the collective opt-in period has closed.

                                                 Respectfully submitted,

                                                 JACKSON LEWIS P.C.

                                                 /s/ Dorothy D. McDermott
                                                 Dorothy D. McDermott
                                                 Drew C. Ambrose
                                                 211 N. Pennsylvania Street, Suite 1700
                                                 Indianapolis, IN 46204
                                                 Telephone: (317) 489-6930
                                                 Facsimile: (317) 489-6931
                                                 Dorothy.McDermott@jacksonlewis.com
                                                 Drew.Ambrose@jacksonlewis.com




                                                    2
Case 1:17-cv-02741-JLK-MEH Document 101 Filed 03/04/19 USDC Colorado Page 3 of 4




                                     Veronica von Grabow
                                     Melisa H. Panagakos
                                     950 17th Street, Suite 2600
                                     Denver, Colorado 80202
                                     Telephone: (303) 892-0404
                                     Facsimile: (303) 892-5575
                                     Veronica.vonGrabow@jacksonlewis.com
                                     Melisa.Panagakos@jacksonlewis.com

                                     Stephanie Adler-Paindiris
                                     Amanda A. Simpson
                                     390 N. Orange Avenue, Suite 1285
                                     Orlando, FL 32801
                                     Telephone: (407) 246-8440
                                     Facsimile: (407) 246-8441
                                     Stephanie.Adler-Paindiris@jacksonlewis.com
                                     Amanda.Simpson@jacksonlewis.com

                                     Eric R. Magnus
                                     1155 Peachtree Street N.E., Suite 1000
                                     Atlanta, Georgia 30309
                                     Tel: 404-525-8200
                                     Fax: 404-525-1173
                                     MagnusE@jacksonlewis.com

                                     ATTORNEYS FOR DEFENDANTS




                                        3
Case 1:17-cv-02741-JLK-MEH Document 101 Filed 03/04/19 USDC Colorado Page 4 of 4




                                       CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on March 4, 2019, a true and accurate copy of the

  foregoing Defendants Unopposed Motion to Vacate Dispositive Motion Deadline was filed

  electronically with the Court. Notice of this filing will be sent to the following by operation of the

  Court’s electronic filing system. Parties may access this filing through the Court’s system

  RAMOS LAW
  Colleen T. Calandra
  Rebekah F. Stern
  3000 Youngfield Street
  Wheat Ridge, Colorado 80215
  colleen@ramoslaw.com
  rebehak@ramoslaw.com

  WILCOX LAW FIRM, LLC
  Ronald L. Wilcox
  383 Corona Street, # 401
  Denver, Colorado 80218
  ron@wilcox.legal




                                                        /s/Dorothy D. McDermott
                                                        Of Jackson Lewis P.C.



  4826-1479-7449, v. 1




                                                    4
